904 F.2d 1498
In re GRAND JURY PROCEEDINGS.Sam RABIN, Witness-Appellee,v.UNITED STATES of America, Movant-Appellant.
No. 88-5056.
United States Court of Appeals,Eleventh Circuit.
June 21, 1990.

Dexter W. Lehtinen, U.S. Atty., Mayra Reyler Lichter, Michael P. Sullivan and Linda C. Hertz, Asst. U.S. Attys., for movant-appellant.
Arthur J. Berger, Miami, Fla., for witness-appellee Sam Rabin.
Robert G. Amsel and Jeffrey S. Weiner, Weiner, Robbins, Tunkey & Ross, Miami, Fla., for amicus curiae.
Appeal from the United States District Court for the Southern District of Florida;  Thomas E. Scott, Judge.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, COX and BIRCH, Circuit Judges.

BY THE COURT:

1
On April 30, 1990, the grand jury for the Southern District of Florida issued a new subpoena identical to the subpoena that gave rise to this case.  Appellee has fully complied with the new subpoena.


2
Appellee now moves to dismiss this appeal as moot, and appellant joins in the motion.  The panel opinion, published at 896 F.2d 1267, has already been vacated by our order of May 16, 1990, granting rehearing en banc.  The panel opinion will remain vacated, the judgment of the district court, 717 F. Supp. 1502, is vacated, and the case is remanded to the district court with instructions that the case be dismissed.  See United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).